Citation Nr: 0402464	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  99-13 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for shortening of the left 
lower extremity.  


REPRESENTATION

Veteran represented by:	Montana Veterans Affairs 
Division


WITNESSES AT HEARING ON APPEAL

The veteran and her mother


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel



INTRODUCTION

The veteran had active service from October 1997 to July 
1998.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied the veteran's claims of 
entitlement to service connection for shorter left lower 
extremity and chronic back and hip pain secondary to left leg 
length.  The veteran filed a timely notice of disagreement as 
to the denial of service connection for chronic back pain and 
congenital spinal stenosis.  The RO subsequently provided a 
statement of the case (SOC) and in June 1999 the veteran 
perfected her appeal and the issues were properly certified 
to the Board.  

The Board notes that the veteran and her mother appeared 
before a regional hearing officer for a personal hearing in 
January 2000; a transcript of such is of record.  

In December 2000 the Board remanded the issues of entitlement 
to service connection for shortening of the left lower 
extremity, chronic back pain, and congenital spinal stenosis 
to the RO for further development.  That development has been 
completed and a subsequent RO rating decision was issued in 
June 2003, which granted service connection for congenital 
spinal stenosis with back and hip pain, evaluated as 10 
percent disabling.  The June 2003 RO rating decision 
represents a complete grant of the benefits sought on appeal 
to that extent (i.e. service connection for chronic back pain 
and congenital spinal stenosis).  Therefore, those issues 
will be discussed no further herein.  


FINDINGS OF FACT

1.  The veteran has no current leg length discrepancy, 
including shortening of the left lower extremity, which is 
due to any incident or event of active military service.


2.  Based upon medical opinion evidence of record, any leg-
length discrepancy present in the veteran's left lower 
extremity is a congenital or developmental defect, with no 
evidence of superimposed disease or injury in service.


CONCLUSION OF LAW

The veteran's leg length discrepancy, including shortening of 
the left lower extremity, was neither incurred in nor 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.310 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters


The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-175, now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002), substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how those duties are to be discharged.  Since the appellant's 
claim has been pending since the enactment of the VCAA, it is 
clearly applicable.  VA has published regulations to 
implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001), now codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003) as to retroactivity of 
the VCAA regulations. 

In the present case, the appellant was notified of the 
provisions of the VCAA, of VA's duty to assist, and of the 
evidence needed to support her claim in correspondence from 
the RO dated in September 2001 and April 2002, as well as in 
the September 2002 supplemental SOC, all of which followed 
the Board's remand of this case in December 2000.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (VA must 
communicate with claimants as to the evidentiary development 
requirements of the VCAA).  See also Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002) (Board must identify documents 
which establish compliance with VCAA).  The Board concludes 
that the notifications received by the appellant adequately 
complied with the VCAA and subsequent interpretive authority, 
to include judicial caselaw issued up to the date of issuance 
of the present decision, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  

Therefore, and for the reasons discussed above, the Board 
finds that no useful purpose would be served in remanding 
this matter yet again for more development.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no benefit flowing to the appellant.  Such remands 
are to be avoided.  See Winters v. West, 12 Vet. App. 203 
(1999) (en banc), vacated on other grounds sub nom. Winters 
v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "[i]t is clear that to deny a claim 
on its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.  



II.  Factual Background and Discussion

The veteran contends that the rigors of basic training 
resulted in the shortening of her left lower extremity.  

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Notwithstanding the lack of a diagnosis during service, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2003); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

That a disease or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

In the present case, the veteran's entrance examination 
report dated in October 1996 indicated that she had moderate 
asymptomatic pes planus.  There was no evidence of any 
additional musculoskeletal abnormality.  During her active 
service, the veteran complained of hip and knee pain.  It was 
specifically noted that there was no history of any injury.  
Physical examination in June 1998, just seven months after 
she began active duty, revealed a leg length discrepancy, 
with the right leg longer than the left.  The examiner 
estimated that the discrepancy was greater than 1/2-inch.  

Private treatment records dated from August 1995 to April 
2001 indicate a leg length discrepancy, with the right leg 
approximately 1/2-inch longer than the left.  The veteran was 
treated with heal lifts.  

The veteran was afforded a VA examination in November 1998, 
at which time a leg length discrepancy was noted.  It was 
estimated that the veteran's left leg was 3/8- to 1/2-inch 
shorter than the right.  

In March 2003 the veteran was afforded another examination, 
by a private orthopedic specialist to whom VA referred the 
matter.  The examiner was asked, in pertinent part, to 
provide an opinion on whether any leg length discrepancy, in 
the absence of any trauma, is evidence of pathology, and 
whether the abnormality, if found, is related to a disease or 
injury that occurred coincidental with service, or pre-
existed service.  Leg length measurements were taken from the 
anterior superior iliac spines bilaterally, and from the 
umbilicus.  The examiner commented that no significant leg 
length discrepancy was noted on several different 
measurements.  He further stated that, on one measurement, 
there was a 1/8-inch difference, with the left leg shorter 
than the right.  The examiner opined that such a discrepancy 
was considered to be physiologic.  

In evaluating a claim, the Board may consider only 
independent medical evidence to support our findings, and 
must cite to competent evidence of record to support our 
conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  
Moreover, as sincerely as the veteran, her father, and her 
former coach may believe in the validity of her claim, only a 
medical professional is competent to address issues of 
etiology and causation of disease.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  Clearly, the 
determination of the origin of a leg-length discrepancy 
requires highly specialized knowledge.

The Board recognizes that the veteran's mother is a 
registered nurse.  During the veteran's personal hearing, her 
mother stated that the veteran had no prior history of a leg-
length discrepancy prior to entering into active service.  
While the Board appreciates the statements of the veteran's 
mother, it is the Board's responsibility to determine the 
appropriate weight to be given to the evidence of record.  
Inasmuch as the March 2003 VA examiner was an orthopedic 
surgeon, and indicated that the veteran's medical history and 
records were reviewed in conjunction with the examination, 
the Board finds that his conclusions as to the etiology of 
any leg-length discrepancy are more probative than those of 
the veteran's mother in her capacity as a registered nurse.  

In short, the Board finds, as did the expert private medical 
consultant, that any present leg-length discrepancy is 
physiologic.  Physiologic is defined as "normal; not 
pathologic; characteristic of or conforming to the normal 
functioning or state of the body."  See Dorland's 
Illustrated Medical Dictionary (28th ed. 1994) at 1290.  
Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
38 C.F.R. § 3.303(c), 4.9 (2002).  See Winn v. Brown, 8 Vet. 
App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. 
Cir. 1997), and cases cited therein.  See also VAOPGCPREC 82-
90.  The VA General Counsel has further noted that if, during 
service, superimposed disease or injury occurs, service 
connection may be warranted for the resultant disability.  
Id.  Service connection may also be granted for aggravation 
of a preexisting disability.  See 38 C.F.R. § 3.306 (2002).

In this case, however, the sole contention regarding the left 
leg is that it is shorter than the right, and that such 
shortening is a result of service.  As discussed above, the 
competent evidence of record does not support such a theory, 
and, in fact, preponderates against the veteran's claim.  
Therefore, and for the reasons discussed above, the Board 
finds that the veteran's leg length discrepancy is not a 
disease or disability, is not entitled to service connection, 
and did not sustain any superimposed disability or 
aggravation during service.  


ORDER

Service connection for leg length discrepancy, left leg 
shorter than right, is denied.  




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



